Citation Nr: 0603505	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO) which granted an increased evaluation of 
10 percent for residuals of a fracture of the transverse 
processes L1-L4.  In February 2005 the RO granted an 
increased evaluation of 20 percent for degenerative disc 
disease and degenerative joint disease of the lumbar spine.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the New York, New York 
RO, which certified the case for appellate review.  


FINDINGS OF FACT

The low back disability is currently manifested by pain, no 
more than moderate limitation of motion, degenerative disc 
disease and degenerative joint disease with mild impairment 
of all nerves of the right lower extremity.  There is no 
evidence of ankylosis, demonstrable vertebral deformity as a 
residual of a fracture, or incapacitating episodes of 
intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for a rating of 50 percent for the 
veteran's low back disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes 5235-5243, 5285, 5289, 5292, 5293, 5295, 
8520-8730 (2002, 2003 & 2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a letter, 
in June 2001 regarding his claim for an increased evaluation.  
While this letter did not specifically address what 
information and evidence was required to grant the benefit 
sought on appeal, the RO sent the veteran a second VCAA 
letter in March 2004 which specifically advised him of what 
the evidence must show to grant an increased evaluation for 
his service connected disability.  In addition, the February 
2000 statement of the case (SOC) and August 2003, February 
2005, and September 2005 supplemental SOCs (SSOCs), provided 
discussions of the criteria for higher ratings, and the ways 
in which the current evidence failed to substantiate 
entitlement to those ratings.  

The June 2001 and March 2004 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, the March 2004 VCAA letter stated, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request served to advise the 
veteran of the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  Some of the notice in this case was 
provided after the initial AOJ decision.  The Court has held 
that such delayed notice is generally not prejudicial to a 
claimant.  Short Bear v. Nicholson, 19 Vet. App. 341 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before his claim reached the Board.  Thus, 
the veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records, 
service personnel records, and VA outpatient treatment 
records and associated them with the claims file.  The 
veteran has not identified other medical records pertinent to 
his appeal.  The veteran has also been afforded VA 
examinations to evaluate his low back disability in July 1999 
and August 2004.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for equitable disposition of the matter on appeal.  
The appeal is thus ready to be considered on the merits.


II.  Factual Background

Service medical records reveal that the veteran suffered a 
fracture of the transverse processes of L1-4 in a motor 
vehicle accident.  He subsequently received treatment for 
back pain in service and was granted service connection in 
June 1984.  

In June 1999 the veteran filed a claim for an increased 
evaluation of his low back disability, and was afforded a VA 
examination in July 1999.  The veteran complained of constant 
back pain which was moderately relieved by back exercises.  
There was no muscle spasm or increased tension and straight 
leg raising was negative bilaterally.  Patellar and Achilles 
deep tendon reflexes were symmetrical.  Flexion was to 80 
degrees with some pain, extension to 20 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 25 
degrees, and bilateral rotation to 18 degrees with some pain.  
An X-ray of the lumbosacral spine revealed very mild 
degenerative joint disease.  The diagnosis was status post 
fracture of transverse processes with some chronic low back 
pain ever since.

VA outpatient treatment records from October 2003 through 
July 2004 were associated with the claims file.  These 
records reveal continuing complaints of and treatment for low 
back pain, including physical therapy.  A March 2004 report 
notes configuration of the spine to be normal with full 
mobility and slight tenderness at the sacroiliac region and 
noted low back pain.  Records from March 2004 also indicate 
that the veteran denied bowel or bladder incontinence and 
denied radiating symptoms, numbness, tingling, or weakness in 
the lower extremities.  In April 2004 the veteran continued 
to deny numbness and weakness, but reported low back pain 
radiating into the left leg.  However, in May 2004 the 
veteran denied radiation, numbness, and tingling, and 
examination revealed no neurological deficits.  

A June 2004 physical therapy note reported sensation was 
intact to light touch, motor strength was 5/5, straight leg 
raising was negative.  There was full and pain-free spinal 
flexion, pain in extension beyond neutral, degenerative disc 
and joint disease of the lumbar spine.  

In August 2004 the veteran underwent a VA examination to 
evaluate his low back disability.  He described constant low 
back pain radiating down his right leg to the lower calf and 
noted numbness in the right leg and weakness which occurred 
randomly.  He reported daily flare-ups which could last 
several hours, during which time he felt his range of motion 
was additionally limited.  He was able to walk unlimited 
distances without using assistive devices, but with pain.  
The veteran did report constant use of a back brace.  He 
added that his right leg would give out about once a week.  
The veteran denied bowel or bladder symptoms and 
incapacitating episodes.  He stated that during his entire 
working life he had taken off only a few days a year due to 
back pain.  

Physical examination revealed normal gait and posture.  
Flexion of the lumbar spine was to 40 degrees, extension to 
10 degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 10 degrees, left lateral rotation to 30 degrees, 
and right lateral rotation to 20 degrees.  

There was pain in the area of L1-4 throughout all ranges of 
motion.  No additional limitation of range of motion was 
observed with repetitive use.  Although there was significant 
guarding and localized tenderness over the lumbar spine; 
there was no muscle spasm.  There was no fixed deformity or 
abnormality of the musculature of the back.  

Sensation to pinprick and light touch was absent in the 
entire right lower extremity; but motor strength in both 
lower extremities was 5/5 throughout.  Patellar and Achilles 
deep tendon reflexes were 2+ and symmetric.  The VA examiner 
reviewed an April 2004 MRI, showing mild disc bulging at L4-
5.  The diagnosis was degenerative disc disease and 
degenerative joint disease of the lumbar spine.  

VA outpatient treatment records from August 2004 to June 2005 
indicate continued treatment for back pain, including 
physical therapy.  A November 2004 physical therapy note 
revealed that the veteran had no loss of sensation, light 
touch was intact, and reflexes were 2+ bilaterally in the 
lower extremities.  Flexion, extension, and bilateral lateral 
flexion of the lumbar spine were within functional limits.  
Right rotation was to 25 degrees and left rotation was to 20 
degrees.  Gait was normal, although the veteran reported his 
right knee occasionally giving out.  

In April 2005 the veteran had a neurology evaluation of his 
chronic back pain.  He described his back pain as shooting 
down his lower extremities and again reported his right leg 
giving out secondary to back pain.  The veteran had decreased 
pinprick sensation in the right leg.  Patellar and Achilles 
deep tendon reflexes were 2+ bilaterally.  The physician 
noted that the veteran's sensory examination was unreliable, 
but that he did seem to be in pain.  The impression was 
chronic lumbar pain.  

A May 2005 physical therapy note reflexes that the veteran 
had flexion of the lumbosacral spine to 80 degrees and 
extension to 20 degrees, both with pain.  Bilateral lateral 
flexion and bilateral lateral rotation were within functional 
limits.  The veteran reported numbness and tingling into the 
right foot.  Straight leg raising was positive on the right.  
Light touch, sharp and dull sensation, proprioception, and 
gross motor coordination were intact.  

III.  Legal Analysis


Despite the higher evaluation established in February 2005, 
the veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The higher evaluation was not awarded for the entire appeal 
period; however, the veteran has not disputed its effective 
dated.  Because this is an increased rating claim and not a 
claim arising from the original grant of service connection, 
staged ratings are not for consideration.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001); Fenderson v. West, 12 
Vet App 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, including intervertebral disc disease, were made 
effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An assignment of a 40 to 100 percent evaluation is 
given for unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the version of Diagnostic 
Code 5293 effective September 23, 2002.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The veteran's VA examinations do not indicate ankylosis, and 
a higher evaluation under old or new rating criteria is not 
available on that basis.
  
A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  While the veteran has been 
shown to have degenerative joint disease and degenerative 
disc disease, there has been no evidence of more than mild 
disability (as just discussed), and the outpatient treatment 
records show regular periods when the symptoms are not 
present.  It cannot be found that the disability approximates 
a severe disability or that there is little intermittent 
relief, and an increased rating is not warranted under the 
oldest applicable criteria for rating intervertebral disc 
disease.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks, but less than 6 weeks, in the past 12 months.  
There has been no evidence of any prescribed periods of 
bedrest; hence incapacitating episodes have not been shown.  
In fact, at his most recent VA examination, the veteran 
specifically denied incapacitating episodes.  Thus, a higher 
evaluation under Diagnostic Code 5293, as revised September 
23, 2002, is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

The revised criteria contemplate additional evaluations for 
neurologic impairment.  The most recent examiner found such 
impairment in the form of a loss of sensation in all nerves 
of the right lower extremity.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic  changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124.

Neuralgia, neuritis and partial or complete paralysis of the 
nerves of the peripheral nerves of the lower extremity are 
evaluated at 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.

The veteran's loss of sensation and pain in the right lower 
extremity is not continuous, as shown by findings on the 
recent outpatient treatment records.  Thus, the disability 
does not appear to be more than mild in each affected nerve.  
The most recent examiner's finding that the veteran 
functioned well, also supports a finding that the 
disabilities are no more than mild.

Under Diagnostic Codes 8520-8730, mild incomplete paralysis, 
neuritis or neuralgia warrants a 10 percent rating each for 
the sciatic, external popliteal, internal popliteal, 
posterior tibial, and anterior crural nerves.  Mild 
incomplete paralysis, neuritis or neuralgia of other nerves 
of the lower extremity warrant noncompensable evaluations.  

Combining the 10 percent evaluations for mild incomplete 
paralysis, neuritis or neuralgia sciatic, external popliteal, 
internal popliteal, posterior tibial, and anterior crural 
nerves with the 20 percent evaluation for limitation of 
motion of the thoraco lumbar spine in accordance with 
38 C.F.R. § 4.25, yields an evaluation of 50 percent.  

The veteran's back disability does not warrant a higher 
evaluation based on limitation of motion.  Under Diagnostic 
Code 5292, in effect prior to September 26, 2003, a higher 
evaluation of 40 percent is warranted where there is severe 
limitation of motion of the lumbar spine.  While the August 
2004 VA examination revealed limitation of forward flexion to 
40 degrees with pain throughout, the November 2004 physical 
therapy note indicated that there was full flexion, and in 
May 2005flexion was nearly normal at 80 degrees.  Thus, the 
most recent evidence does not show limitation of motion 
approximating the severe level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5285, in effect prior to September 26, 
2003, a higher evaluation of 60 percent is available for 
residuals of vertebra fracture without cord involvement, 
resulting in abnormal mobility requiring a neck brace (jury 
mast) and a 100 percent evaluation is available for residuals 
with cord involvement, bedridden, or requiring long leg 
braces.  While the veteran did have a fracture in service, he 
does not have cord involvement, is not bedridden, does not 
require long leg braces, and has no abnormal mobility 
requiring a neck brace.  Thus, a 60 or 100 percent rating is 
not warranted under Diagnostic Code 5285.  That diagnostic 
code also provided for addition of a 10 percent evaluation 
when there was demonstrable vertebral deformity as a residual 
of the fracture.  X-ray and MRI studies have not reported any 
demonstrable deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  

Higher evaluations are also available under Diagnostic Codes 
5289, rating ankylosis of the lumbar spine and 5295, rating 
lumbosacral strain.  As there has been no medical finding of 
either ankylosis or lumbosacral strain, evaluation under 
these Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5295 (2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 40 percent is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
most limited forward flexion exhibited was to 40 degrees at 
the August 2004 VA examination, but there was pain throughout 
the range of motion.  Considering the limitation due to pain, 
these findings approximated the criteria for the 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45.  

As noted above, however, the most recent evidence shows that 
the veteran has normal or nearly normal flexion, and thus, 
does not approximate the criteria for an evaluation in excess 
of 20 percent on the basis of the General Formula.

In terms of functional assessment, the August 2004 VA 
examination contained findings that there was no additional 
limitation of motion due to repetitive use.  The veteran also 
denied any difficulty with activities of daily living.  
Accordingly, a higher evaluation is not warranted on the 
basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 
4.59.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In a July 2005 VA psychiatric 
examination, the veteran reported that he did not have any 
recent gainful employment.  Marked interference with current 
employment has, therefore, not been shown and the veteran's 
low back disability has not required any periods of recent 
hospitalization.

The Board concludes that, a 50 percent rating is warranted 
for the veteran's back disability, but that the preponderance 
of the evidence is against a rating in excess of 50 percent.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2005).  


ORDER

Entitlement to an increased, 50 percent, evaluation for a low 
back disability, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


